DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species IV [Claims 1 & 4-6] in the reply filed on 5/20/2022 is acknowledged.
Claims 2-3 & 7-20 [claims 9 & 10 were dependent on withdrawn claims 8 & 7, respectively] are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2021, 8/6/2021, 8/17/2021, 11/1/2021, & 12/29/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 4, & 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rieutort-Louis (US 20190043418).
As to claim 1, Rieutort-Louis discloses a screen module [abstract & fig. 3] of an electronic device [abstract & figs. 2-3] and comprising: 
a screen pixel array (active area aa formed by array of pixels 22) [fig. 3 & para. 28] comprising a plurality of rows of pixels and a plurality of columns of pixels [fig. 3], wherein the screen pixel array is configured to display to-be-displayed data [para. 34]; 
a first plurality of row lines (data lines d) [fig. 3 & para. 32 & 34] coupled to the screen pixel array; 
a first plurality of column lines (gate lines g) [fig. 3 & para. 34] coupled to the screen pixel array; 
a display driver (display driver circuitry 20) [fig. 3] integrated circuit (DDIC) circuit configured to be disposed in a first non- display area (display driver circuitry 20 located outside active area aa) [fig. 3 & para. 28] on a side of the electronic device and comprising a plurality of output channels (data line extensions 35 [32 in fig. 4]) [figs. 3-4 & para. 38], wherein the DDIC circuit is configured to output the to-be-displayed data [para. 34]; 
a gate driver on array (GOA) circuit (gate driver circuitry 18) [fig. 3 & para. 32] disposed in a second non-display area on an upper edge of the electronic device or in the second non-display area on a lower edge of the electronic device (inactive area IA) [fig. 3 & para. 28 & 32], coupled to one of the first column lines [fig. 3 & para. 32], and configured to sequentially strobe each of the columns of the pixels [para. 32 & 34]; 
a switch circuit (time-division demultiplexer circuitry 34) [figs. 3-4 & para. 38-39] disposed on the first non-display area [fig. 3 & para. 38-39] and comprising a plurality of switches [fig. 4 & para. 38-39], wherein each of the switches comprises a first input end and a first output end [figs. 3-4 & para. 38-39, 43, & 59], wherein the first output end of each of the switches is coupled to one of the first row lines [figs. 3-4 & para. 38-39, 43, & 59], wherein each of the output channels is coupled to input ends of a first switch and a second switch of the switches [figs. 3-4 & para. 38-39, 43, & 59], and wherein the switch circuit is configured to: 
	receive the to-be-displayed data from the DDIC circuit (data line extensions 35 [32]) [figs. 3-4 & para. 38-39, 43, & 59]; 
	control two of the switches coupled to a same output channel in the DDIC circuit to alternately operate based on an enabling signal [fig. 4 & para. 38-39, 43, & 59]; and 
	send the to-be-displayed data to the screen pixel array through the first row lines [figs. 3-4 & para. 34, 38-39, 43, & 59]; and
an enabling signal circuit [para. 38] coupled to the switch circuit and configured to:
	generate the enabling signal (signals supplied to control lines 30-1 & 30-2) [figs. 3-4 & para. 38-39, 43, & 59]; and 
	send the enabling signal to the switch circuit [figs. 3-4 & para. 38-39, 43, & 59].
As to claim 4, Rieutort-Louis discloses the screen module of claim 1, wherein two of the switches that are coupled to the same output channel are coupled to an odd row line in the first row lines and an even row line in the first row lines [figs. 3-4 & para. 38-39, 43, & 59].
As to claim 6, Rieutort-Louis discloses the screen module of claim 1, wherein the switch circuit further comprises two switch sub- circuits, wherein a first switch sub-circuit comprises a second plurality of switches (switches corresponding to odd data lines) [figs. 3-4 & para. 38-39, 43, & 59] and a second switch sub-circuit comprises a third plurality of switches (switches corresponding to even data lines) [figs. 3-4 & para. 38-39, 43, & 59], 
wherein each of the output channels is coupled to one of the second switches and one of the third switches [figs. 3-4 & para. 38-39, 43, & 59], wherein the switch circuit is further configured to control the two switch sub-circuits to alternately operate based on the enabling signal [figs. 3-4 & para. 38-39, 43, & 59].

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sato 			(US 5940061).
Toriumi et al. 		(US 20040239603).
Shin 			(US 20050265400).
Inoue et al. 		(US 20180061307).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694